95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kent W. PORTER, Sr., Plaintiff-Appellant,v.Joan K. ORTIZ;  Diann A. Smith;  Danny K. Marshall,Defendants-Appellees.
No. 96-35244.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 26, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.
MEMORANDUM**
Kent W. Porter, Sr., a Washington state prisoner, appeals pro se the district court's summary judgment in his action alleging that Steilacoom Indian Tribe Chairperson Joan Ortiz, Vice-Chairman Danny Marshall, and Secretary Diann Smith conspired with officials of the Bureau of Indian Affairs to deprive Porter of his First Amendment rights by warning Porter to cease communicating with federal officials and by threatening to alienate him from the tribe if he continued to refer to himself as "Chief."
We are compelled by  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988), to vacate and remand because the district court did not advise Porter, a pro se litigant, of the requirements of the summary judgment rule, Fed.R.Civ.P. 56.   See Arreola v. Mangaong, 65 F.3d 801 (9th Cir.1995).
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3